Exhibit 10.3


[Liberty Global Class __]
[SHIP]


LIBERTY GLOBAL
2014 INCENTIVE PLAN


(Amended and Restated Effective February 24, 2015)


RESTRICTED SHARE UNITS AGREEMENT
THIS RESTRICTED SHARE UNITS AGREEMENT (this “Agreement”) is made as of [DATE]
(the “Grant Date”), by and between LIBERTY GLOBAL PLC, a public limited company
incorporated under the laws of England and Wales (the “Company”), and the
individual whose name, address, and employee number appear on the signature page
hereto (the “Grantee”).
The Company has adopted the Liberty Global 2014 Incentive Plan effective March
1, 2014, as amended and restated effective February 24, 2015 (the “Plan”), which
by this reference is made a part hereof, for the benefit of eligible employees
of the Company and its Subsidiaries. Capitalized terms used and not otherwise
defined herein will have the meaning given thereto in the Plan. [CLICK HERE TO
READ THE PLAN.]
Pursuant to the Plan, the Compensation Committee appointed by the Board pursuant
to Article III of the Plan to administer the Plan (the “Committee”) has
determined that it is in the best interest of the Company and its Shareholders
to award premium Restricted Share Units to the Grantee, subject to the
conditions and restrictions set forth herein and in the Plan, in order to
provide the Grantee additional remuneration for services rendered, to encourage
the Grantee to continue to provide services to the Company or its Subsidiaries
and to increase the Grantee’s personal interest in the continued success and
progress of the Company.
The Company and the Grantee therefore agree as follows:
1.    Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. Companies Act 2006, as amended from time to time, and the
rules and regulations thereunder.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified for “cause” in Section 11.2(c) of the Plan.
“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute thereto. References to any specific Code
section shall include any successor section.


1

--------------------------------------------------------------------------------




“Committee” has the meaning specified in the preamble to this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.
“Corresponding Day” means with respect to each month, the day of that month that
is the same day of the month as the Grant Date; provided that, for any month for
which there is not a day corresponding to the Grant Date, then the Corresponding
Day shall be the last day of such month. By way of example, if the Grant Date
was the 31st of December, the Corresponding Day in June would be the 30th.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LBTY_” and “Share” means the Liberty Global Class __ ordinary shares, nominal
value $0.01 per share, of the Company.
“Plan” has the meaning specified in the preamble to this Agreement.
“Required Withholding Amount” has the meaning specified in Section 13 of this
Agreement.
“Retirement” means the voluntary termination of a Grantee’s employment with the
Company and its Subsidiaries on or after the date that the sum of the Grantee’s
years of age and years of employment with the Company and its Subsidiaries is at
least 70.
“Restricted Share Units” has the meaning specified in Section 2 of this
Agreement. Restricted Share Units represent an Award of Restricted Shares that
provides for the issuance of the Shares subject to the Award at or following the
end of the Restriction Period within the meaning of Article IX of the Plan.
“RSU Dividend Equivalents” means, to the extent specified by the Committee only,
an amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable or transferable to Shareholders of record
during the Restriction Period on a like number of the Shares represented by the
Restricted Share Units.
“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.
“Section 409A Payment Date” means, with respect to the Vesting Date, the March
15 of the calendar year following the calendar year in which the Vesting Date
occurred.
“SHIP Restriction” has the meaning specified in Section 5 of this Agreement.
“SHIP Shares” mean any and all classes of ordinary shares of the Company,
nominal value $0.01 per share, issued to Grantee under the shareholding
incentive plan of the Company’s 2018 Annual Bonus Program.


2

--------------------------------------------------------------------------------




“Termination of Service” means the termination for any reason of Grantee’s
provision of services to the Company and its Subsidiaries, as an officer,
employee or independent contractor.
“Vesting Date” means March 1, 2020, on which the Restricted Share Units cease to
be subject to a risk of forfeiture, as determined in accordance with this
Agreement and the Plan.
2.    Grant of Restricted Share Units. Subject to the terms and conditions
herein and pursuant to the Plan, the Company grants to the Grantee effective as
of the Grant Date an Award of the number of Restricted Share Units set forth on
the signature page hereof, each representing the right to receive one Share.
3.    Settlement of Restricted Share Units. Settlement of Restricted Share Units
that vest in accordance with Section 5 or 6 of this Agreement or Section 11.1(b)
of the Plan shall be made as soon as administratively practicable after the
Vesting Date, but in no event later than the Section 409A Payment Date
applicable to the Vesting Date. Settlement of vested Restricted Share Units
shall be made by issuance of the Shares, together with any related RSU Dividend
Equivalents, in accordance with Section 7.
4.    Shareholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a Shareholder with respect to any Shares represented by any Restricted
Share Units unless and until such time as Shares represented by vested
Restricted Share Units have been delivered to the Grantee in accordance with
Section 7. The Grantee will have no right to receive, or otherwise have any
rights with respect to, any RSU Dividend Equivalents until such time, if ever,
as the Restricted Share Units with respect to which such RSU Dividend
Equivalents relate shall have become vested and, if vesting does not occur, the
related RSU Dividend Equivalents will be forfeited. RSU Dividend Equivalents
shall not bear interest or be segregated in a separate account. Notwithstanding
the foregoing, the Committee may, in its sole discretion, accelerate the vesting
of any portion of the RSU Dividend Equivalents (the “Vested RSU Dividend
Equivalents”). The settlement of any vested RSU Dividend Equivalents shall be
made as soon as administratively practicable after the accelerated vesting date,
but in no event later than March 15 of the following calendar year.
5.    Vesting. Unless the Committee otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Section 6 of this Agreement or
Section 11.1(b) of the Plan and subject to the last paragraph of this Section 5,
the Restricted Share Units shall become vested on the Vesting Date; provided
that the Grantee continues to hold on the Vesting Date, in Grantee’s name, all
of the SHIP Shares received by Grantee from the Company under the Plan on March
15, 2019 (the “SHIP Restriction”).
On the Vesting Date, and upon the satisfaction of the SHIP Restriction and any
other applicable restrictions, terms and conditions, any RSU Dividend
Equivalents with respect to the Restricted Share Units that have not theretofore
become Vested RSU Dividend Equivalents (“Unpaid RSU Dividend Equivalents”) will
become vested to the extent that the Restricted Share Units related thereto
shall have become vested in accordance with this Agreement.


3

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Grantee will not vest, pursuant to this
Section 5, in Restricted Share Units as to which the Grantee would otherwise
vest as of a given date if his or her Termination of Service or a breach of any
applicable restrictions, terms or conditions with respect to such Restricted
Share Units has occurred at any time after the Grant Date and prior to the
Vesting Date (the vesting or forfeiture of such Restricted Share Units to be
governed instead by Section 6). In addition, in the event the Grantee is
suspended (with or without compensation) or is otherwise not in good standing
with the Company or any Subsidiary as determined by the Company’s General
Counsel due to an alleged violation of the Company’s Code of Business Conduct,
applicable law or other misconduct (a “Suspension Event”), the Company has the
right to suspend the vesting of the Restricted Share Units until the day after
the Company (as determined by the General Counsel or his/her designee) has
determined (x) the suspension is lifted or (y) the Company determines lack of
good standing has been cured (each, the “Recovery Date”). If the Suspension
Event has occurred and prior to the Recovery Date, the Grantee dies, is disabled
or is terminated without cause, then the provisions of this Section 5 and
Section 6 continue to apply notwithstanding the Suspension Event. If the Grantee
resigns (including due to retirement) or is terminated for cause prior to the
Recovery Date then the unvested Restricted Share Units will be terminated
without any further vesting after the date of the Suspension Event, unless
otherwise agreed by the Company.
6.    Early Vesting or Forfeiture.
(a)    If Grantee sells, assigns, transfers, exchanges or otherwise disposes of
any of the SHIP Shares under the SHIP Restriction at any time prior to the
Vesting Date, the Restricted Share Units and any Unpaid Dividend Equivalents
will be forfeited immediately.
(b)    Unless otherwise determined by the Committee in its sole discretion:
(i)    If Termination of Service is due to Grantee’s death, Disability or
Retirement or by the Company or a Subsidiary without Cause (as determined in the
sole discretion of the Committee) and prior to vesting in full of the Restricted
Share Units, then a percentage of the Restricted Share Units, together with any
related Unpaid RSU Dividend Equivalents, will become vested on the date of
Termination of Service equal to the product of (x) the Restricted Share Units
that would have become vested on the Vesting Date, times (y) the quotient
determined by the number of full months of employment completed since the Grant
Date divided by 12, and the balance of the Restricted Share Units not vested,
together with any related Unpaid RSU Dividend Equivalents, will be forfeited
immediately. Grantee’s employment with Liberty Global or its subsidiaries on the
last day of each month will be considered a full month of employment.
(ii)    If an Approved Transaction, Board Change or Control Purchase occurs on
or before the Grantee’s Termination of Service and (x) this Agreement is not
continued on the same terms and conditions or (y) in the case of an Approved
Transaction, the Committee as constituted prior to such Approved Transaction has
not determined, in its discretion, that effective provision has been made for
the assumption or continuation of this Agreement on terms and conditions that in
the opinion of the Committee are as nearly as practicable equivalent for the
Grantee to the terms and conditions of this Agreement, taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the Restricted Share Units may be changed, converted or
exchanged in connection with the Approved Transaction, then the Restricted


4

--------------------------------------------------------------------------------




Share Units and any related Unpaid RSU Dividend Equivalents shall thereupon
become vested in full and will be paid in accordance with Section 7 promptly
following the occurrence of the Board Change or Control Purchase or immediately
prior to consummation of the Approved Transaction.
(iii)    If Termination of Service occurs for any reason other than as specified
in Section 6(b)(i) above, then the Restricted Share Units, to the extent not
theretofore vested, together with any related Unpaid RSU Dividend Equivalents,
will be forfeited immediately.
(iv)    If the Grantee breaches any restrictions, terms or conditions provided
in or established by the Committee pursuant to the Plan or this Agreement with
respect to the Restricted Share Units prior to the vesting thereof (including
any attempted or completed transfer of any such unvested Restricted Share Units
contrary to the terms of the Plan or this Agreement), the unvested Restricted
Share Units, together with any related Unpaid RSU Dividend Equivalents, will be
forfeited immediately.
(c)    Upon forfeiture of any unvested Restricted Share Units, and any related
Unpaid RSU Dividend Equivalents, such Restricted Share Units and any related
Unpaid RSU Dividend Equivalents will be immediately cancelled, and the Grantee
will cease to have any rights with respect thereto.
(d)    Unless the Committee otherwise determines, neither a change of the
Grantee’s employment from the Company to a Subsidiary or from a Subsidiary to
the Company or another Subsidiary, nor a change in Grantee’s status from an
independent contractor to an employee, will be a Termination of Service for
purposes of this Agreement if such change of employment or status is made at the
request or with the express consent of the Company. Unless the Committee
otherwise determines, however, any such change of employment or status that is
not made at the request or with the express consent of the Company and any
change in Grantee’s status from an employee to an independent contractor will be
a Termination of Service within the meaning of this Agreement; provided,
however, that, to the extent Section 409A is applicable to Grantee, any amounts
otherwise payable hereunder as nonqualified deferred compensation within the
meaning of Section 409A on account of Termination of Service shall not be
payable before Grantee “separates from service”, as that term is defined in
Section 409A, and shall be paid in accordance with Section 7 of this Agreement.
7.    Delivery by the Company. As soon as practicable after the vesting of
Restricted Share Units and any related Unpaid RSU Dividend Equivalents, pursuant
to Section 5 or 6 hereof or Section 11.1(b) of the Plan, and subject to the
withholding referred to in Section 13 of this Agreement, the Company will
deliver or cause to be delivered to or at the direction of the Grantee (i)(a) a
certificate issued or transferred in Grantee’s name for the Shares represented
by such vested Restricted Share Units, (b) a statement of holdings reflecting
that the Shares represented by such vested Restricted Share Units are for the
benefit of the Grantee in uncertificated form by a third party service provider
designated by the Company, or (c) a confirmation of deposit of the Shares
represented by such vested Restricted Share Units, in book-entry form, into the
broker’s account designated by the Grantee, (ii) any securities constituting
related vested Unpaid RSU Dividend Equivalents by any applicable method
specified in clause (i) above, and (iii) any cash payment constituting related
vested Unpaid RSU Dividend Equivalents. Any delivery of securities will be


5

--------------------------------------------------------------------------------




deemed effected for all purposes when (1) a certificate representing or
statement of holdings reflecting such securities and, in the case of any Unpaid
RSU Dividend Equivalents, any other documents necessary to reflect ownership
thereof by the Grantee has been made available to the Grantee in written or
electronic format, or (2) confirmation of deposit into the designated broker’s
account of such securities, in written or electronic format, is first made
available to the Grantee. Any cash payment will be deemed effected when a check
from the Company, payable to or at the direction of the Grantee and in the
amount equal to the amount of the cash payment, has been delivered personally to
or at the direction of the Grantee or deposited in the United States or local
country mail, addressed to the Grantee or his or her nominee.
8.    Nontransferability of Restricted Share Units Before Vesting.
(a)    Before vesting and during Grantee’s lifetime, the Restricted Share Units
and any related Unpaid RSU Dividend Equivalents may not be sold, assigned,
transferred by gift or otherwise, pledged, exchanged, encumbered or disposed of
(voluntarily or involuntarily), other than pursuant to a Domestic Relations
Order. In the event of an assignment pursuant to a Domestic Relations Order, the
unvested Restricted Share Units and any related Unpaid RSU Dividend Equivalents
so assigned shall be subject to all the restrictions, terms and provisions of
this Agreement and the Plan, and the assignee shall be bound by all applicable
provisions of this Agreement and the Plan in the same manner as the Grantee.
(b)    The Grantee may designate a beneficiary or beneficiaries to whom the
Restricted Share Units, to the extent then vested, and any related Unpaid RSU
Dividend Equivalents will pass upon the Grantee’s death and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the legal department of the Company on such form as may be
prescribed by the Company, provided that no such designation will be effective
unless so filed prior to the death of the Grantee. If no such designation is
made or if the designated beneficiary does not survive the Grantee’s death, the
Restricted Share Units, to the extent then vested, and any related Unpaid RSU
Dividend Equivalents will pass by will or the laws of descent and distribution.
Following the Grantee’s death, the person to whom such vested Restricted Share
Units and any related Unpaid RSU Dividend Equivalents pass according to this
Section 8(b) will be deemed the Grantee for purposes of any applicable
provisions of this Agreement. [CLICK HERE TO ACCESS THE DESIGNATION OF
BENEFICIARY FORM.]
9.    Adjustments. The Restricted Share Units and any related Unpaid RSU
Dividend Equivalents will be subject to adjustment pursuant to Section 4.2 of
the Plan in such manner as the Committee may deem equitable and appropriate in
connection with the occurrence following the Grant Date of any of the events
described in Section 4.2 of the Plan.
10.    Company’s Rights. The existence of this Agreement will not affect in any
way the right or power of the Company or its Shareholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
11.16 of the Plan.
11.    Limitation of Rights.     Nothing in this Agreement or the Plan will be
construed to give the Grantee any right to be granted any future Award other
than in the sole discretion of the Committee or to give the Grantee or any other
person any interest in any fund or in any specified


6

--------------------------------------------------------------------------------




asset or assets of the Company or any of its Subsidiaries. Neither the Grantee
nor any person claiming through the Grantee will have any right or interest in
Shares represented by any Restricted Share Units or any related Unpaid RSU
Dividend Equivalents unless and until there shall have been full compliance with
all the terms, conditions and provisions of this Agreement and the Plan.
12.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Company shall not be obligated to deliver any Shares
represented by vested Restricted Share Units or securities constituting any
Unpaid RSU Dividend Equivalents if counsel to the Company determines that the
issuance or delivery thereof would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange upon which the Shares or
such other securities are listed. The Company will in no event be obligated to
take any affirmative action in order to cause the delivery of Shares represented
by vested Restricted Share Units or securities constituting any Unpaid RSU
Dividend Equivalents to comply with any such law, rule, regulation, or
agreement. Any certificates representing any such securities issued or
transferred under this Agreement may bear such legend or legends as the Company
deems appropriate in order to assure compliance with the Act and applicable tax
or securities laws.
13.    Withholding.
(a)    To the extent that the Company is subject to withholding tax or employee
social security withholding requirements under any national, state, local or
other governmental law with respect to the award of Restricted Share Units to
the Grantee or the vesting thereof, or the designation of any RSU dividend
Equivalents as payable or distributable or the payment or distribution thereof,
the Grantee must make arrangement satisfactory to the Company to make payment to
the Company of the amount required to be withheld under such tax or employee
social security contribution laws, as determined by the Company (collectively,
the “Required Withholding Amount”). To the extent such withholding is required
because the Grantee vests in some or all of the Restricted Share Units and any
related RSU Dividend Equivalents, the Company shall withhold (subject to
compliance with applicable law, including, but not limited to, “financial
assistance” prohibitions under the Act) (i) from the Shares represented by
vested Restricted Share Units and otherwise deliverable to the Grantee a number
of Shares and/or (ii) from any related RSU Dividend Equivalents otherwise
deliverable to the Grantee an amount of such RSU Dividend Equivalents, which
collectively have a value (or, in the case of securities withheld, a Fair Market
Value) equal to the Required Withholding Amount, unless the Grantee remits the
Required Withholding Amount to the Company in cash in such form and by such time
as the Company may require or other provisions for withholding such amount
satisfactory to the Company have been made. Without limitation to the foregoing
sentence, the Grantee hereby agrees that the Required Withholding Amount can
also be collected by (i) deducting from cash amounts otherwise payable to the
Grantee (including wages or other cash compensation) or (ii) withholding from
proceeds of the sale of Shares acquired upon vesting of the Restricted Share
Units through a sale arranged by the Company (on the Grantee’s behalf pursuant
to this authorization without further consent). Notwithstanding any other
provisions of this Agreement, the delivery of any Shares represented by vested
Restricted Share Units and any related RSU Dividend Equivalents may be postponed
until any required withholding taxes have been paid to the Company.


7

--------------------------------------------------------------------------------




(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax shall (assuming the Grantee is
not a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act)) constitute a loan owed by the Grantee to the
Grantee’s employer (the “Employer”), effective on the Due Date. The Grantee
agrees that the loan will bear interest at the then-current HM Revenue & Customs
(“HMRC”) Official Rate, it will be immediately due and repayable, and the
Company and/or the Employer may recover it at any time thereafter by any of the
means referred to in Section 13(a). If the Grantee is a director or executive
officer and income tax is not collected from or paid by him or her by the Due
Date, the amount of any uncollected income tax will constitute a benefit to the
Grantee on which additional income tax and national insurance contributions
(“NICs”) will be payable. The Grantee will be responsible for paying and
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any NICs due on this additional benefit.
14.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, sent by overnight
courier, freight prepaid or sent by facsimile and addressed as follows:
Liberty Global plc
c/o Liberty Global Inc.
1550 Wewatta Street, Suite 1000
Denver, Colorado 80202
Attn: General Counsel
Fax: 303-220-6691


Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
15.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes will not
adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to reform the Award


8

--------------------------------------------------------------------------------




made hereunder as contemplated by Section 11.18 of the Plan or to exempt the
Award made hereunder from coverage under Code Section 409A, or (iv) to make such
other changes as the Company, upon advice of counsel, determines are necessary
or advisable because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including the Act
and any applicable tax or securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Restricted Share Units granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect any Restricted
Share Units that are then vested.
16.    Grantee Employment.
(a)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment agreement to the
contrary, to terminate the Grantee’s employment or service at any time, with or
without Cause.
(b)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with the
Grantee.
(c)    It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Section 6 of this Agreement, become entitled to any damages
or severance or any additional amount of damages or severance in respect of any
rights or expectations of whatsoever nature the Grantee may have hereunder or
under the Plan. Notwithstanding any other provision of the Plan or this
Agreement, the Award hereunder will not form part of the Grantee’s entitlement
to remuneration or benefits pursuant to the Grantee’s employment agreement or
arrangement, if any. The rights and obligations of the Grantee under the terms
of his or her employment agreement or arrangement, if any, will not be enhanced
hereby.
(d)    In the event of any inconsistency between the terms hereof or of the Plan
and any employment, severance or other agreement or arrangement with the
Grantee, the terms hereof and of the Plan shall control.
17.    Nonalienation of Benefits. Except as provided in Section 8 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate,


9

--------------------------------------------------------------------------------




alienate, sell, assign, hypothecate, pledge, exchange, transfer, encumber or
charge the same will be void, and (ii) no right or benefit hereunder will in any
manner be liable for or subject to the debts, contracts, liabilities or torts of
the Grantee or other person entitled to such benefits.
18.    Data Privacy.
(a)    By accepting this Agreement, the Grantee understands that for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan, the following personal data of Grantee (“Data”) shall
be maintained and processed by the Company and its affiliates, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary, bonus and
employee benefits, nationality, job title and description, any Shares or
directorships or other positions held in the Company, its subsidiaries and
affiliates, details of all options, share appreciation rights, restricted
shares, performances share units, restricted share units or any other
entitlement to Shares or other Awards granted, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, annual performance objectives,
performance reviews and performance ratings, for the purpose of implementing,
administering and managing Awards under the Plan.


(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that the Grantee may request a list with the names and addresses of any
potential recipients of the Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any Shares acquired with respect to an Award.


(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or exercise rights to rectify, transfer, remove
or restrict use of Data as permitted by applicable law, by contacting in writing
the Grantee’s local human resources representative. Notwithstanding the
foregoing, the Grantee understands that if Grantee subsequently requires the
removal of all or any part of the Grantee’s Data, the Company may not be able to
grant him or her RSUs or other equity awards or administer or maintain such
awards. For more information on the privacy of the Data, the Grantee may contact
the Grantee’s local human resources representative.


19.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed in all respects exclusively by the internal
laws of the State of Colorado as a contract to be performed in such state and
without regard to any principles of conflicts of law thereof. Each party to this
Agreement hereby irrevocably consents to the exclusive jurisdiction of,


10

--------------------------------------------------------------------------------




and agrees that any action to enforce, interpret or construe this Agreement or
any other agreement or document delivered in connection with this Agreement
shall be conducted in, the federal or state courts of the State of Colorado
sitting in the City and County of Denver, and the Grantee hereby submits to the
personal jurisdiction of such courts and irrevocably waives any defense of
improper venue or forum non conveniens to any such action brought in such
courts. Each party hereby waives its right to trial by jury.
20.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
21.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement. Counterparts to this Agreement may be
delivered via pdf or electronic means.
22.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee, in its discretion and as contemplated by Section 3.3 of the Plan,
may adopt from time to time.
23.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
24.    Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company. If the Grantee does not execute and
return this Agreement within 90 days of the Grant Date, the grant of Restricted
Share Units shall be null and void.




11

--------------------------------------------------------------------------------






Signature Page to Restricted Share Units Agreement
dated as of ___________, 20__, between Liberty Global plc and Grantee


LIBERTY GLOBAL PLC


By: /s/ Authorized Signatory
Name: Authorized Signatory
Title: Executive Vice President


ACCEPTED:


    
Grantee Name:                     
Address:                        
                            
Grantee ID:                    


Grant No.                 


Number of Restricted Share Units (LBTY_ Shares) Awarded:             


12